Case: 22-20077     Document: 00516536934         Page: 1     Date Filed: 11/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 7, 2022
                                  No. 22-20077
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ademola Babatunde Okulaja,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-342-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Ademola Babatunde Okulaja appeals his sentence imposed on remand
   for his conviction of two counts of false use of a passport. At resentencing,
   the Government stated that immigration authorities counseled that a
   sentence exceeding 12 months would trigger removal proceedings or result


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20077      Document: 00516536934          Page: 2    Date Filed: 11/07/2022




                                    No. 22-20077


   in a closer review of Okulaja’s immigration status. Okulaja now asserts that
   the Government mistakenly informed the district court that a sentence of
   more than 12 months could have immigration consequences, as the relevant
   immigration statute, 8 U.S.C. § 1101(a)(43)(P), uses the phrase “at least 12
   months.” Thus, he maintains that when the district court revised its
   sentence from concurrent prison terms of 12 months and a day to concurrent
   prison terms of 12 months, it imposed a procedurally unreasonable sentence
   because it relied on erroneous information in doing so. Although Okulaja was
   released from Bureau of Prisons custody on February 2, 2022, he remains
   subject to three-year terms of supervised release; thus, his appeal is not moot.
   See United States v. Vega, 960 F.3d 669, 672-75 (5th Cir. 2020).
          Here, the written transcript of the resentencing hearing is ambiguous
   as to the district court’s intent in modifying Okulaja’s term of imprisonment
   from 12 months and a day to 12 months. Although the district court distanced
   itself from potential immigration consequences, it reduced Okulaja’s
   sentence by one day in an effort to “take[] care of our problem.” The district
   court did not explain what it meant by “problem,” and its intent is not
   discernible from the record as a whole.
          In light of the ambiguities in the record, we REMAND to permit the
   district court to reconsider its sentence. See United States v. Garcia-Ortiz,
   310 F.3d 792, 795-96 (5th Cir. 2002). The only issue on remand is whether
   the district court intended to account for the statutory threshold found in
   Section 1101(a)(43)(P) by sentencing Okulaja to 12 months of imprisonment.
   If the district court did so intend, Okulaja should be resentenced with the
   district court’s full awareness that the relevant statute uses the phrase “at
   least 12 months.” If the district court did not intend to account for the
   statutory threshold, then Okulaja’s sentence should stand.




                                          2